Exhibit 10.28


THIRD AMENDMENT
TO THE
PRUDENTIAL SUPPLEMENTAL RETIREMENT PLAN


(As amended and restated effective as of January 1, 2009)


(Amending to address the participation of employees who transfer to joint
ventures)


Purpose and Background


A.
The Prudential Supplemental Retirement Plan (“Supplemental Plan” or the “Plan”)
was amended and restated effective as of January 1, 2009, to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”).



B.
Pursuant to Section 8.01(b) of the Supplemental Plan, the Senior Vice President
of Corporate Human Resources (or successor thereto) (“SVP”) of The Prudential
Insurance Company of America ("Prudential") may adopt minor amendments to the
Supplemental Plan without the approval of the Compensation Committee of the
Board of Directors of Prudential that are necessary or advisable for purposes of
compliance with applicable laws and regulations, relate to administrative
practices or have an insubstantial financial effect on Plan benefits and
expenses.

 
C.
The SVP deems it advisable to amend the Supplemental Plan to address the
participation of employees who are transferred to perform service with a joint
venture.



D.
The SVP has determined that the foregoing amendment is within the scope of
authority granted to the SVP under the terms of the Plan.

Resolution
Effective January 1, 2017, the Supplemental Plan is amended as follows:
1.
Article II of the Supplemental Plan is amended by adding the following new
Section 2.04 at the end thereof:



2.04    Participants Transferred to Joint Ventures. A Participant who is
transferred to perform service for a Joint Venture, as defined below, shall not
be eligible to accrue Supplemental Benefits under Article II of the Plan during
the period of the assignment. In addition, the Participant’s transfer to perform
service for the Joint Venture shall not constitute a Separation from Service for
purposes of triggering a distribution of benefits from the Supplemental Plan.
The rules set forth in Section 413 of the Prudential Traditional Retirement Plan
shall be used to determine the accrued Benefits of a Participant attributable to
the Prudential Traditional Retirement Plan. The rules set forth in 2.5 of the
Prudential Cash Balance Plan shall be used to determine the accrued Benefits of
a Participant attributable to the Prudential Cash Balance Plan. For purposes of
the Supplemental Plan, a Joint Venture is joint venture


1

--------------------------------------------------------------------------------




in which the Company, directly or indirectly, owns at least 20% of the voting
power or equity value, but which is not an Affiliate under the terms of the
Prudential Merged Retirement Plan.


   
2.
All capitalized terms not defined herein shall have the meanings ascribed to
them in the Supplemental Plan.



3.
Except where otherwise expressly amended herein, the Supplemental Plan is
ratified and confirmed and shall continue in full force and effect.

 


Date:    December 15, 2016            THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
    


/s/ Sharon C. Taylor                
Sharon C. Taylor
Senior Vice President of
Corporate Human Resources




2